Citation Nr: 1501339	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a February 2011 rating decision of the VA Regional Office (RO) in Detroit, Michigan.

The Veteran was afforded a videoconference hearing at the RO in January 2013 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

Following resolution of the threshold issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and tinnitus was denied by an RO rating decision in April 2008; the Veteran did not file an appeal within one year of notification of the decision and it is final.

2.  The evidence added to the record since the final determination is relevant and probative of the issues of entitlement to service connection for bilateral hearing loss and tinnitus.

3.  The Veteran's military occupational specialties and duties in service were consistent with noise exposure. 

4.  There is competent evidence of record that tinnitus is reasonably related to noise exposure consistent with the circumstances of service.


CONCLUSIONS OF LAW

1.  The April 2008 rating determination that denied service connection for bilateral hearing loss and tinnitus is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence sufficient to reopen the claims of service connection for hearing loss and tinnitus has been received since the final determination and the claims are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving the benefit of the doubt in favor of the Veteran, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303. (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, the Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision to reopen the claims and the full grant of entitlement to service connection for tinnitus, further assistance is unnecessary to aid the appellant in substantiating these aspects of the appeal.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2014).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2014).


1.  New and material evidence to reopen the claims of entitlement to service connection for hearing loss and tinnitus.

Factual Background and Legal Analysis

Service connection for bilateral hearing loss and tinnitus was originally denied in an April 2008 rating decision.  The Veteran did not file an appeal.  This determination is final. 38 U.S.C.A § 7105.  The Board must therefore review all of the evidence submitted since the last final disallowance to determine whether the appellant's claims of entitlement to service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996). 

A claim that is the subject of a final decision may be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.  New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence that was of record prior to the RO's 2008 rating decision denying service connection for hearing loss and tinnitus includes service treatment records showing no complaints or findings pertaining to hearing impairment or tinnitus.  On audiometric evaluation in December 1974 at service discharge, the Veteran did not have a ratable hearing loss by VA standards (See 38 C.F.R. § 3.385) and no pertinent defect was noted.  

Claims of entitlement to service connection for hearing loss and tinnitus were received in November 2007.  Received in support of the claims was an October 2007 clinical report from Dr. L. Hamzik, CCC-A, Doctor of Audiology, who stated that the Veteran had mild to moderate/moderately severe sensorineural hearing loss, bilaterally, on an audiogram obtained in October 2007.  The examiner related that the Veteran experienced noise exposure during his military service from engine noise and working as a flight crew member.  She opined that it was highly likely that the appellant's hearing loss and tinnitus could be attributed to noise exposure while serving in the military.  

The Veteran was afforded a VA audiology examination in February 2008.  The appellant complained of ringing in the ears and hearing impairment.  An audiogram was obtained that disclosed puretone thresholds of 10/15/20/40/25 and 20/20/10/30/25 at the 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively.  Speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.  The diagnosis was mild sensorineural hearing loss, bilaterally.  The examiner reviewed the record and noted that audiometric testing at separation from service revealed normal hearing thresholds bilaterally.  She opined that it was not as likely as not that the Veteran's hearing loss was related to military noise exposure.  

By rating action dated in April 2008, service connection for bilateral hearing loss and tinnitus was essentially denied on the basis that the Veteran's hearing was normal at service discharge.

The Veteran attempted to reopen the claims of entitlement to service connection for hearing loss and tinnitus in April 2010.

Evidence added to the record following the 2008 denial of the claim to reopen specifically includes an April 2010 medical report from V. R. Garlapaty, M.D. of Southgate Ear, Nose, and Throat Center who related that, among other things, the Veteran complained of persistent hearing loss.  It was reported that an audiogram had been performed in March 2010 that had disclosed  mild to moderate hearing loss in both ears without any evidence of fluid in the middle ear cavities.  The physician stated that the appellant had a long history of being exposed to engine noise while working as a flight crew member in the military.  It was opined that it was likely that the appellant's hearing loss could be attributed to noise exposure when he served in the military.  

The Veteran presented testimony on personal hearing January 2013 and expounded on his duties in service that exposed him to noise and the problems he had had with his hearing and tinnitus since service.  He reported a sensation of electronic type shocks in his ears right after service, with the subsequent onset of ringing in his ears that had existed since that time.

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable to the instant matter.  At the time of the April 2008 rating decision, the RO had two competing opinions from relatively equally situated private and VA hearing professionals who weighed in on whether the Veteran's hearing was related to service.  Since that time, however, a medical opinion has been received from physician who specializes in ear, nose and throat (ENT) disorders who finds that current hearing loss and tinnitus may be attributed to service.  The physician's expertise in relating the probable onset of hearing loss and tinnitus to service supports the claim in a manner not previously demonstrated.  The Board thus finds that such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement of service connection for bilateral hearing loss and tinnitus under 38 C.F.R. § 3.156.  As such, the claims are reopened.  These matters are further addressed below.

2.  Entitlement to service connection for tinnitus.

Factual Background and Legal Analysis

The appellant's DD-214 reflects that had a military occupational specialty of electrical/mechanical equipment repair with a secondary specialty of flight crewman candidate.  As such, noise exposure is found to be consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) West 2014; 38 C.F.R. § 3.303(d).  Accordingly, in-service exposure to noise is conceded.  However, this does not alone provide a basis to grant service connection.  The evidence must demonstrate current disability that is related to disease or injury in service.  After reviewing the evidence in its entirety, the Board finds that the evidence as a whole reasonably demonstrates that current tinnitus is related to service.   

In this instance, the Board finds that the Veteran's statements and testimony in the record regarding the degree of noise exposure during active duty are consistent with the circumstances and conditions of his service.  Although the VA audiology examiner found in February 2008 that tinnitus was not at least as likely as not related to service, there is competent and probative clinical and medical evidence otherwise that counters this conclusion.  Other examiners have suggested a relationship and the Veteran testified as to continued problems in the years after service.

Therefore, upon consideration of the above, the Board finds that the evidence reasonably supports a finding that tinnitus is related to service.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).  As such, the benefit of the doubt is resolved in favor of the Veteran by finding that tinnitus is reasonably of service onset such that service connection may be granted. See 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

The application to reopen the claim of entitlement to service connection for tinnitus is granted.

Service connection for tinnitus is granted.



REMAND

The Veteran asserts that he has bilateral hearing loss of service onset for which service connection should be granted.  He has been determined to have mild to moderate high frequency sensorineural hearing loss on examination.  . 

The Board observes, however, that on VA examination in February 2008, the Veteran only nominally met the criteria for a rating hearing loss by VA standards.  The Board also notes that the private and VA audiometric findings obtained between October 2007 and March 2010 are substantially at odds such that the Veteran's hearing status is unclear.  As such, the Board is of the opinion that a current audiometric examination is warranted to ascertain and confirm current hearing acuity.  As such, VA audiology and audiometric evaluations will be scheduled as requested by his representative on personal hearing in January 2013.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination to include an audiometric evaluation.  Access to the appellant's claims folder and Virtual VA must be provided to the examiner prior to evaluation.  All indicated tests should be conducted and all findings reported in detail.  The examiner should comment on the findings of other examiners and should indicate whether the type of hearing loss found is possibly the type due to acoustic trauma, as opposed to other causes such as advancing age, infection, or other cause.  If there is clear etiology as to the hearing loss, that should be set out.

2.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit sought is not granted, provide the appellant and representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


